Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 1 of 9 PageID #: 2194




                       EXHIBIT B
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 2 of 9 PageID #: 2195




                                                                Page 1

    1   i   UNITED       STATES    COURT     OF APPEALS

    2       FOR THE       SECOND DISTRICT

    3       Case#       19-344-cr

    4       ---------------------------x
    5       UNITED       STATES OF AMERICA

    6                  -against-

    7       JEAN BOUSTANI,

    8               Also    known    as    "Jean Boustany",

    9                               Defendant.

   10       ---------------------------x
   11

   12       March 5,       2019

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22       B E    F O R E

   23       HON.    ROBERT D.       SACK

   24       HON.    REENA RAGGI

   25       HON.       SUSAN L.    CARNEY

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com           516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 3 of 9 PageID #: 2196




                                                                       Page 32

     1                   That's partly I         guess because things

     2     are changing.         When this all started,             there was

     3     the notion that you were going to wait for other

     4     co-defendants,        and now,     that's not the case.             But

     5

     6                   MR.    BINI:   Well,      Your Honor,       it

     7     depends.       For example,      the Judge has said he's

     8     going to set his trial date.                  It's possible that

     9     other co-defendants appear here in the next few

    10     months,      regardless.

    11                    HON. RONALD D.        SACK:          It's possible and

    12     you deal with i t ,      if i t happens.

    13                    MR.   BINI:    Yes.

    14                    HON. REENA RAGGI:            That becomes

    15     relevant though to,          we asked you how quickly

    16     you'd go to trial because if the Defendant is

    17     going to get his trial very quickly,                     that may

    18     assuage certain concerns that are viewed very

    19     differently,         if he's going to be in custody for

    20     more than a year.

    21                    We've kept you past your time, but I

    22      want to ask you a question about your case,

    23      because the strength of the case is of course

    24      another factor that was considered here.                      What is

    25      the security that was fraudulently offered to

                                    Veritext Legal Solutions
         212-267-6868                 www.veritext.com                     516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 4 of 9 PageID #: 2197




                                                                     Page 33

    1      United States investors?

    2                  MR.    BINI:     Your Honor,          the -- well,    the
    3      security is the EMATUM security, which was a loan

    4      participation note.          This involves two syndicated
    5      loans and in the middle,            there is a       syndicated
    6      loan called Proindicus and one called MAM,                  and in
    7      the middle is a      security.

    8                  So the entire thing is a wire fraud,

    9      and the thing in the middle, EMATUM, was a

   10      security.    It was a loan participation note that

   11      was later sold as a Euro bond.

   12                  HON. REENA RAGGI:              Sold
   13                  MR.    BINI:    And these were sold to US
   14      investors

   15                  HON.    REENA RAGGI:           And what's the
   16      fraudulent statement material omission or

   17      statement that was made to these investors?

   18                  MR.    BINI:     The loan agreements for all

   19      three of these loans, because these are

   20      principally loans,         indicated that the --
   21                  HON. REENA RAGGI:              I'm interested in
   22      the security that was sold to US investors.

   23                  MR.    BINI:    Yes,     Your Honor.
   24                  HON.    REENA RAGGI:           What's the false
   25      statement or the fraudulent statement?

                                  Veritext Legal Solutions
        212-267-6868                www.veritext.com                   516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 5 of 9 PageID #: 2198




                                                                        Page 34

     1                      MR. BINI:       The false statement is the

     2     use of proceeds and the explicit violation of an

     3     anti-bribery provision that was in all these loan

     4     agreements.          The loan agreements and the

     5     materials that were marketed to investors claim

     6     that this money would be used to pay for boats

     7     and projects in Mozambique.

     8                      And the Government's indictment sets

     9     out and its case will prove that in fact,                      those

    10     prices were grossly inflated.                      The $2 billion --

    11                      HON.    REENA RAGGI:          I   understand this.

    12     I   read the indictment.              But what's confusing to

    13     me is,       I   thought from the indictment that the

    14     money was loaned to Mozambique by the two

    15     unidentified investment banks, who then created

    16      securities that were offered to the American

    17     public.          Is that not right?

    18                      MR. BINI:       It is, with respect to

    19     EMATUM, which is a security,                    and the loan

    20     participation notes.

    21                       HON. REENA RAGGI:             I'm just interested

    22      in what

    23                      MR. BINI:       Yes.

    24                       HON.   REENA RAGGI:           -- we sold to US

    25      investors, because that's the only basis for your

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                  516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 6 of 9 PageID #: 2199




                                                                          Page 35

    1      bringing this charge in the United States,                       right?
    2                      MR.    BINI:    Well, yes and no,            as we also
    3      set out,        all of these loan agreements required

    4      that the money be paid from and to bank accounts

    5      in New York City.

    6                      HON. REENA RAGGI:             We'll get to that in
    7      a minute.

    8                      MR. BINI:      And you have the investors -
    9

   10                      HON.    REENA RAGGI:          We'll get to that in
   11      a minute.

   12                      MR. BINI:       Okay, yes.

   13                      HON.   REENA RAGGI:           I      want you to answer
   14      my question.           To the extent that the US investors

   15      were putting up their money,                  who did that money
   16      go to?      I   don't -- I     didn't understand that their

   17      money went to the Government in Mozambique,                       it
   18      went to whoever loaned the money to the

   19      Government in Mozambique,               right?

   20                      MR. BINI:      It went to -- oftentimes,               it
   21      went to the New York City bank account to be

   22      distributed to the -- to actually to the employer

   23      for this Defendant, Mr.              Boustani,         Privinvest.     So
   24      the money went to the bank,                 and then the bank
   25      gave i t directly to Privinvest, which was to --

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                     516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 7 of 9 PageID #: 2200




                                                                        Page 36

     1                   HON.    REENA RAGGI:            Is Privinvest the

     2     issuer of the security?

     3                   MR.    BINI:      No,    the issuer is

     4                   HON.    REENA RAGGI:            You've got a lengthy

     5      indictment here.          I   don't understand what the

     6      security is or what the fraudulent statement is.

     7      So there's pages and pages about what went on in

     8     Mozambique,        and you don't tell us what the

     9      fraudulent security is.               I   don't think you'd

    10      satisfy this if this were a civil complaint on

    11     what the fraud is in the instrument.

    12                   But that -- I           think I've gotten enough

    13      to get a sense of what your case is.                      You're not

    14      trying i t here after all.                But with respect to

    15      the money moving through US accounts, how did the

    16     money moving through US accounts contribute to

    17      the laundering or the fraud?

    18                    I   mean,   I   thought i t was coincidental,

    19      and that under our case law,                  that wouldn't be

    20      enough to give you jurisdiction in the United

    21      States.     What are you going to rest i t on?

    22                    MR. BINI:        Your Honor,           among other

    23      things,     first of all,        these are conspiracy

    24      counts,     and the investors were hundreds of

    25      millions of dollars,           the investments were sold

                                      Veritext Legal Solutions
         212-267-6868                   www.veritext.com                   516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 8 of 9 PageID #: 2201




                                                                       Page 37

    1      into the United States.            And those money went

    2      through,    again, bank accounts in New York --

    3                   HON.   REENA RAGGI:          Now I'm dealing with

    4      the transactions --

    5                   MR. BINI:      Yes.

    6                   HON. REENA RAGGI:                   that don't

    7      involve the investors, but that involve the money

    8      moving among the confederates,               which you,       in your
    9      indictment highlight, went through US bank,

   10      clearing banks.       And what's the case that allows

   11      you to say that the fact that that money went

   12      through US clearing banks is enough to give you

   13      jurisdiction here in the United States?

   14                   MR. BINI:     The name escapes me, but I

   15      know that there's the case where there's a

   16      Southern District of New York case, where the

   17      drug dealers are driving across the Goethals

   18      Bridge.     And the communication in furtherance of

   19      the conspiracy in the -- over the territorial

   20      waters conveyed jurisdiction in the Southern

   21      District of New York.

   22                   HON.   REENA RAGGI:          (indiscernible)        bank

   23      clearing.     And that -- I mean,            I   assumed,     since
   24      this is the whole theory of your case,                  that

   25      you've got legal support for this being enough to

                                 Veritext Legal Solutions
        212-267-6868               www.veritext.com                       516-608-2400
Case 1:18-cr-00681-WFK Document 98-2 Filed 06/21/19 Page 9 of 9 PageID #: 2202




                                                                       Page 38

     1     give you a hook in the United States --

     2                   MR.     BINI:    Yes,     Your Honor.       And the,.

     3     wires did pass through the Eastern District of

     4     New York in going to those correspondent bank

     5     accounts.      And since the wires passed through,                     as

     6     part of this,         and frankly,        these were all

     7     denominated in US dollar accounts.                      So this was

     8     always conceived of and known by the co-

     9     defendants that this in fact would occur.

    10                    HON.    REENA RAGGI:          I   suspect you'll

    11     have some interesting litigation on all of this.

    12     I   don't want to hold you any more on bail --

    13                    HON.    SUSAN L.     CARNEY:          Let me ask just

    14          let me just ask one, maybe -- so I                   just wanted

    15      to make sure I        understand.          Is i t the

    16     Government's position that there is no bail

    17     package or condition of confinement package that

    18      the Defendant can offer that would provide

    19      reasonable assurance that he will appear in

    20      Court?      None?     So there's no point in Mr.             Jackson

    21      going back to the District Court?                     Is that your

    22      position?

    23                    MR.    BINI:    The Government's position is

    24      is that there is no set of conditions that would

    25      reasonably assure his appearance.                     However,   the

                                     Veritext Legal Solutions
         212-267-6868                  www.veritext.com                      516-608-2400
